Citation Nr: 1204121	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for polycythemia, claimed as due to ionizing radiation exposure. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for transient ischemic attacks (TIAs), claimed as strokes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1955 to July 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The case has been returned to the Board for further appellate consideration.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for TIAs, claimed as strokes, is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the AMC.


FINDING OF FACT

Polycythemia is not related to in-service radiation exposure or to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for polycythemia, to include as due to ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1112(c), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a May 2006 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Also, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the May 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in August 2010 and related medical opinion in November 2010; a July 2011 opinion of the VA Director of Environmental Agents Service and an August 2011 opinion of the Director of the VA Compensation and Pension Service are also of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The examination and opinions are adequate because they provide sufficient information to decide the appeal, and the opinions were based on a review of the relevant records by persons with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).   

The Board notes that the report of the August 2010 VA examination indicates that medical records from the computerized patient records system (CPRS) were reviewed, and that some of these records do not appear to be associated with the claims file.  This examination report notes that the initial documentation of polycythemia was in an April 1982 record; the Board notes that this record is contained in the claims file.  The August 2010 VA examination report also indicates that some of the records not associated with the claims file include records of treatment from September 1993 to December 2009 for polycythemia, erythrocytosis, and related problems, including phlebotomy treatment.  However, the Board finds that the Veteran is not prejudiced by the absence of such treatment records in the claims file.

Initially the Board notes that it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Thus, the VA examiner who rendered the November 2010 opinion in conjunction with the August 2010 VA examination, in stating that he had reviewed the record in rendering his opinion, is presumed to have reviewed the CPRS records.  Moreover, the November 2010 opinion given by the VA examiner is favorable to the Veteran, in that it states that there was a likely relationship between the Veteran's polycythemia and related problems and his in-service radiation exposure.  Thus, the Veteran has not been prejudiced by the absence of any records in VA's provision of such examination and opinion.  

Also, regarding the July 2011 opinion of the VA Director of Environmental Agents Service and August 2011 opinion of the Director of the VA Compensation and Pension Service, the absence of such records noted in the August 2010 VA examination report from the claims file is also not prejudicial.  These opinions are not favorable to the Veteran, in that they state that it is unlikely that the Veteran's polycythemia is related to in-service ionizing radiation exposure.  However, the basis of these opinions, as is discussed in detail below, is that, according to the competent, probative evidence regarding the amount of in-service radiation to which the Veteran was exposed, the Veteran was exposed to an amount of radiation considered by scientific authority to have risks of health effects either too small to be observed or nonexistent.  Thus, treatment records for polycythemia or related problems from September 1993 to December 2009 would have no bearing on the basis of these July 2011 and August 2011 opinions.  Therefore, the absence of such records is not prejudicial to the Veteran in the provision of these opinions. 

Furthermore, as is discussed below, the basis of the Board's decision denying the Veteran's claim is that the competent and persuasive evidence reflects that the amount of in-service radiation to which the Veteran was exposed, as estimated by the Navy Environmental Health Center, Naval Dosimetry Center, is considered by scientific authority to be unlikely to have risks of health effects.  In this regard, the Board is not disputing that the Veteran received treatment for polycythemia since 1982, and consistent treatment from September 1993 to December 2009 for polycythemia, erythrocytosis, and related problems, or even that such treatment records include suggestions that such polycythemia might be related to the Veteran's in-service radiation exposure; as discussed below, treatment records in the claims file, and reviewed by the Board, contain such suggestions from the Veteran's treating VA physician.  However, the August 2010 VA examination report reflects that the absent records are for medical treatment from September 1993 to December 2009; there is no indication whatsoever that any absent record contains any competent evidence regarding the measured amount of in-service radiation to which the Veteran was exposed during service.  Thus, such records of treatment from September 1993 to December 2009 for polycythemia and related problems would not have a bearing on the basis of the Board's decision on the matter of service connection for polycythemia.  Therefore, the Board finds that the absence of such records is not prejudicial to the Veteran in this case.

The Board also finds that there has been substantial compliance with the instructions contained in the May 2010 Board remand pertaining to the issue herein decided.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  As noted above, the Veteran was afforded a VA examination in August 2010 and a related medical opinion in November 2010 to determine whether his claimed polycythemia had its onset during service or was in any other way causally related to his service, which included a review of the record by the physician providing the opinion, and which answered the Board's questions.  This examination and opinion, and the July 2011 and August 2011 opinions noted above, together provided sufficient information, to include opinions with adequate rationales, to decide the appeal.  Also, the Veteran's treatment records from the VA Medical Center in St. Cloud dated from 1998 to 2001, and from September 2007 to the present, were obtained; moreover, in this regard, as explained above, the Board would not find the absence of any such treatment records to be prejudicial in this case.  Under these circumstances, an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Furthermore, there are two ways to establish service connection for a disability resulting from in-service radiation exposure on a presumptive basis:  (1) by establishing that one of a number of specified diseases first manifested after service and that the veteran engaged in a "radiation risk activity"; and (2) by establishing that a "radiogenic" disease first manifested after service is a result of exposure to ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a veteran who participated in a "radiation-risk activity" during active service are service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2011).  Participation in a  "radiation-risk activity" means any of following (i) onsite participation in a test involving the atmospheric detonation of a nuclear device (without regard to whether the nation conducting the test was the United States or another nation); (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; (iii) Internment as prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which (as determined by the Secretary) resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans described in clause (ii) of this subparagraph; (iv) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).  Id.

Diseases presumptively service connected for veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) (2011).

Second, service connection may be established under 38 C.F.R. § 3.311 for certain disabilities that are deemed to be "radiogenic" diseases.  See 38 C.F.R. § 3.311(b)(2)(iv) (2011).  Where it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).

In claims based on either participation in atmospheric nuclear testing or participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will in all cases be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  Id.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  Id.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

When it is determined that a veteran was exposed to ionizing radiation in service, the veteran subsequently develops a radiogenic disease which first becomes manifest within a specified period, before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section; however, if any of these requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1) (2011).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) (2011).  If a claim is based on a disease not listed in 38 C.F.R. § 3.311, the claim is nevertheless to be considered under the regulation provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4) (2011).

For the purposes of this section, bone cancer must become manifest within 30 years after exposure; leukemia may become manifest at any time after exposure; posterior subcapsular cataracts must become manifest 6 months or more after exposure; and other diseases specified above must become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2011).

When a claim is forwarded for review for consideration of whether a veteran's disease resulted from exposure to ionizing radiation in service, the Under Secretary for Benefits shall consider the claim with reference to certain factors, and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2011).

Factors to be considered in determining whether a veteran's disease resulted from exposure to ionizing radiation in service include: (1) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation; (2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; (3) The veteran's gender and pertinent family history; (4) The veteran's age at time of exposure; (5) The time-lapse between exposure and onset of the disease; and (6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.  38 C.F.R. § 3.311(e) (2011).

When dose estimates provided pursuant to paragraph (a)(2) of this section are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(1) (2011).

If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing.  38 C.F.R. § 3.311(c)(1) (2011).  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified above.  Id.  If the Under Secretary for Benefits determines there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(d)(2) (2011).  For purposes of this section, "sound scientific evidence" means observations, findings, or conclusions which are statistically and epidemiologically valid, are statistically significant, are capable of replication, and withstand peer review, and "sound medical evidence" means observations, findings, or conclusions which are consistent with current medical knowledge and are so reasonable and logical as to serve as the basis of management of a medical condition.  38 C.F.R. § 3.311(c)(3) (2011).

The determination of service connection will be made under the generally applicable provisions, giving due consideration to all evidence of record.  38 C.F.R. § 3.311(f) (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the record does not reflect, and the Veteran does not argue, that he engaged in any "radiation risk activity" for the purposes of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); therefore these provisions are also not applicable.  However, the Veteran asserts that polycythemia was the result of in-service radiation exposure.

Specifically, as reflected in his responses contained in a March 1998 radiation fact sheet, as well as a March 2006 statement, the Veteran asserts that he was sent to a special weapons school in New Mexico in 1957 or 1958, where he was trained to service nuclear weapons, and where many nuclear weapons were brought.  He also asserts that he was subsequently sent to San Diego for further nuclear weapons training, and was then transferred to the USS MIDWAY, where he served in the weapons division.  He further asserts that, at the end of 1958 or the end of his period of duty, he received an overdose of radiation from handling a spalling capsule of the nuclear components of a weapon for one-half hour, and that he was exposed to a ball of plutonium.  

Service personnel records reflect that the Veteran successfully completed an assembly course from July 1957 to September 1957 for the Armed Forces Special Weapons Project in Sandia Base, Albuquerque, New Mexico, and completed a Nuclear Weaponsman Conversion Course in December 1957 in San Diego, with the Special Weapons Unit, Pacific.  They also reflect that in June 1958 he reported to a special weapons unit at the Pacific Nuclear Weapons Training Center, and that he served on the USS MIDWAY from May 17, 1958, to July 7, 1959.

Service treatment records, including the June 1959 report of the Veteran's examination for separation from service, reflect no complaints of or findings pertinent to polycythemia or any blood or bone marrow disorder.  

The earliest records of diagnosed polycythemia or TIAs are private hospital records dated in April 1982.  A hospital discharge summary dated April 13, 1983, reflects that the Veteran had been admitted on April 10, 1982, after a sudden onset of light-headedness, blurred vision, and definite diplopia lasting three to four minutes, along with some ill-defined aching in the left upper chest, which may have lasted up to 20 minutes.  It was noted that the Veteran had polycythemia and received periodic phlebotomies as an outpatient.  It was further noted that the Veteran had been well since entering the hospital, and that the event was thought to be vascular in nature, with the possibility of embolic disease or hypercoagulability, and perhaps even a small brain stem infarction causing it.

An April 19, 1982, consultation note reflects that the Veteran was seen for neurologic consultation due to his April 10, 1982, episode.  It was noted that the Veteran had been hospitalized two years earlier because of a similar situation with dizziness, chest pain, and nausea, but that there had been no diplopia at the time.  It was noted that there was no history of toxic exposure, but that he had been exposed to high radiation levels when working with nuclear components in the Navy.  The diagnosis was TIA involving vertebral basilar circulation, possibly due to hyper coagulability, rule out association with vertebral basilar artery narrowing.  

A September 1998 VA treatment record reflects that a VA physician, Dr. W., saw the Veteran to consider developing more factual data regarding the etiology of his polycythemia rubra vera or erythrocytosis, whichever was his diagnosis.  It was noted that the Veteran was in the Navy from 1955 to 1959 and worked with nuclear weapons and for two and one-half years.  The Veteran reported that bombs were transported on his ship in the Navy, that at times he worked with bombs on a daily basis, and that he had to work in particular with one bomb which had broken or come apart, at which time the Geiger counter in the compartments were activated and buzzing. 

It was noted that the Veteran was discharged from the Navy in 1959 and that he had his first cardiovascular accident in 1982, and that, apparently, Dr. W. had seen him at or around that time.  It was also noted that, since that time, he had had another stroke, possibly in May of 1997, and that the Veteran still received phlebotomies, although less frequently now than previously.  On examination, it was noted that a lower hematocrit and mean cell volume reflected the prior phlebotomies and iron deficiency.  It was also noted that Dr. W. told the Veteran that there was no clear cause and effect relationship between working with atomic energy and developing a blood disease, but that it was certainly possible that, in his case, there may be a cause and effect.  Dr. W. further noted in an addendum that the Veteran reported working to disassemble nuclear weapons on land in California. 

An October 2001 VA treatment record contains a notation that the Veteran had been treated for polycythemia vera and had once had a stroke when at its worst, and that now he was warfarinized.  He was diagnosed to have polycythemia vera, but it 

was noted that his blood number relative to red cell mass were as good as they had been in three and one-half years, and that hopefully his risk of another stroke would also be low.  A March 2006 VA treatment record reflects that the Veteran had a history of polycythemia vera, although his blood count was normal that day, that this disease had caused him to have a stroke in the past, and that, for that reason, he was chronically anticoagulated.  A September 2007 VA treatment record reflects that the Veteran presented to the clinic for evaluation of anticoagulation due to a stroke, related to polycythemia vera.  It was noted that the Veteran would be given therapeutic anticoagulation, that the Veteran's international normalized ratio for anticoagulant monitoring was within the goal range, and that there had been no complications.  

In a July 2007 letter, the RO requested from the Navy an estimate of the dosage of radiation to which the Veteran had been exposed during his period of service.  The letter requesting such information included the Veteran's name and dates of service.  It also included a notation that the Veteran's claimed dates of exposure were from 1957 to 1958, and that he claimed to have been exposed during nuclear training in Albuquerque, New Mexico, and aboard the USS MIDWAY working with nuclear bombs, removing a spalling capsule, and being exposed to a "ball of plutonium" near the end of his active duty period.  Attached to the request was a copy of the Veteran's March 1998 radiation fact sheet, as well as copies of his certificates of completion for an assembly course from July 1957 to September 1957 for the Armed Forces Special Weapons Project in Sandia Base, Albuquerque, New Mexico, and the Nuclear Weaponsman Conversion Course in December 1957 in San Diego, with the Special Weapons Unit, Pacific.

In an August 2007 letter, the Navy Environmental Health Center, Naval Dosimetry Center, responded that its records reflected that the Veteran had been exposed to ionizing radiation in the Navy during the period of January 1, 1958, to June 30, 1958.  It further stated that, during this period, the Veteran was exposed to 0.075 roentgen equivalent in man (REM) of "Shallow Dose Equivalent to the whole body" radiation, and 0.00 REM of "Deep Dose Equivalent-Photon" and "Deep Dose Equivalent-Neutron" radiation. 

In an August 2008 hematology and oncology note, Dr. W. stated that he was seeing the Veteran to observe any changes that may have occurred in his peripheral blood as a result of the nature of his work during the time that he was in the Navy.  It was noted that the Veteran had been responsible for the maintenance of nuclear components aboard the USS MIDWAY.  Dr. W. stated that the Veteran had been seen years before for peripheral changes in the blood that looked like polycythemia, and that he now did not have these kinds of changes, but that, because of the suspected nuclear overexposure, he may have cytopenia changes in the future, which meant lower platelets, lower white blood count, and lower hemoglobin.  Dr. W. noted that he spoke to the Veteran somewhat about his work in the Navy, and that the Veteran stated that he had been in charge of maintenance of the nuclear arsenal aboard the MIDWAY, and that, at times, the only way to move some of the radioactive components was for him to carry them directly in his hands.  The Veteran also reported that, on one occasion, he needed to carry a plutonium ball about the size of a volleyball and was in contact with it for ten minutes, that it was extremely heavy, and that it was actively giving off abnormally large amounts of radiation.  The assessment was bone marrow dysplasia, probably secondary to excessive radiation exposure while in the Navy, initially with polycythemia, and now probably converting to bone marrow hypocellularity.

The report of an August 2010 VA examination reflects treatment, including phlebotomies, from September 1993 to December 2009 for polycythemia, erythrocytosis, and related problems.  It also reflects that, prior to the diagnosis of polycythemia vera, the Veteran apparently developed a high viscosity syndrome.  The report indicates that the Veteran had had a stroke that caused left hemiparesis, and had needed phlebotomies for some years, and had been indicated for Warfarin.  It was noted that the Veteran could not recall when he last had a phlebotomy, but that it had been at least over a decade.

In a November 2010 report made in conjunction with the August 2010 VA examination, Dr. W. stated that he had seen the Veteran clinically for the first time in September 1998, and had seen him three or four times after that.  Dr. W. stated that, at that time, the Veteran had been developing a polycythemia picture in his peripheral blood, a mild lymphocytosis, and a rise in hemoglobin, and that he had been symptomatically treated.  Dr. W. stated that the Veteran had previously had a cerebrovascular accident, which could have been caused by a combination of thrombocytosis and erythrocytosis, and that the Veteran had been maintained on anticoagulants.  As to cause and effect between radiation exposure and the Veteran's development of blood and bone marrow problems, Dr. W. stated that he could only speculate, but that the Veteran also had a lymphocytosis at times and it was well known that radiation exposure caused lymphopenia rather than lymphocytosis, although anomalies could occur.  Dr. W. further stated that, during the Veteran's service, there had been nuclear accidents, probably considered small, when handling nuclear components, and that these accidents caused radiation overexposure.  Accordingly, Dr. W. opined that, at present, the Veteran's blood and bone marrow problems were likely due to prior radiation overexposure, and that his more recent problems were also a result of prior exposure.  Dr. W. stated that lymphopenia was common with radiation overexposure, but lymphocytosis, which the Veteran had, could also occur.  In March 2011, Dr. W. confirmed that he had reviewed the claims file prior to providing the November 2010 report.

In a June 2011 memorandum, the RO requested that the VA Compensation and Pension Service review the Veteran's claim and provide an opinion regarding the relationship between the Veteran's claimed polycythemia and exposure to radiation.  

In a July 2011 memorandum, the VA Director of Environmental Agents Service noted a position statement of the Health Physics Society recommending, in accordance with current knowledge of radiation health risks, against quantitative estimation of health risks below an individual dose of 5 REM in one year, or a lifetime dose of 10 REM above that received from natural sources, and that where there is exposure below 5 to 10 REM, including occupational and environmental exposure, risks of health effects are either too small to be observed or are nonexistent.  Based on this position statement, and the Naval Dosimetry Center's August 2007 letter providing the Veteran's radiation dose exposure estimate during his service, the Director expressed the opinion that it was unlikely that the Veteran's polycythemia, diagnosed in 1982, could be attributed to ionizing radiation exposure while in military service.

In an August 2011 memorandum, the Director of the VA Compensation and Pension Service expressed the opinion that, based on the opinion of the Director of Environmental Agents Service, and a review of the evidence in its entirety, there was no reasonable possibility that the Veteran's polycythemia was the result of his radiation exposure during service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  The record reflects that the Veteran was exposed to radiation in service as a weapons specialist, working with nuclear weapons, and that he subsequently developed polycythemia and related blood and bone marrow problems.  However, it does not reflect that any such disorder is related either to in-service radiation exposure, or to service in any other way.

The record does not reflect, and the Veteran has not argued, that either polycythemia or any other blood or bone marrow disorder began during the Veteran's period of service; the earliest records of diagnosed polycythemia or TIAs are private hospital records dated in April 1982.  Rather, the Veteran asserts that his in-service exposure to radiation resulted in polycythemia.

However, the August 2007 Naval Dosimetry Center dose estimate, which is the only competent, probative evidence regarding the amount of in-service radiation to which the Veteran was exposed, reflects that that the Veteran was exposed to ionizing radiation in the Navy during the period of January 1, 1958, to June 30, 1958, during which period, his exposure was to 0.075 REM of "Shallow Dose Equivalent to the whole body" radiation, and 0.00 REM of "Deep Dose Equivalent-Photon" and "Deep Dose Equivalent-Neutron" radiation.  Furthermore, the only competent opinion regarding whether the Veteran's polycythemia was related to service that was actually based on this objective dose estimate, is the July 2011 opinion of the VA Director of Environmental Agents Service.  That opinion was that, based on the Navy's dose estimate for the Veteran and the position statement of the Health Physics Society regarding health risks due to radiation exposure below 5 to 10 REM, it was unlikely that the Veteran's polycythemia could be attributed to in-service ionizing radiation exposure. 

The Board acknowledges the Veteran's assertions that he handled nuclear weapons in service as a weapons specialist, that he, at one time, handled a spalling capsule of the nuclear components of a weapon and was exposed for one-half hour, and that he was directly exposed to a ball of plutonium.  The Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is, therefore, competent to report his activities during his service, and to state that he personally believes that such activities exposed him to excessive amounts of radiation.  However, he is not competent to calculate the amount of radiation to which he was exposed in any objective measure, or state whether such an amount of exposure would likely result in any medical disorder, as such a calculation and opinion requires expertise in these matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not actually asserted that he has been exposed to any specific amount of radiation using any objective unit of measurement, such as REM.  The only competent evidence on the question of the actual amount of radiation to which the Veteran was actually exposed, stated in any unit of measurement, is the Naval Dosimetry Center's August 2007 dose estimate.

Nonetheless, the Board notes that the record contains conflicting medical evidence on the question of whether the Veteran's polycythemia was related to in-service radiation exposure.  The July 2011 and August 2011 opinions of the VA Director of Environmental Agents Service and the Director of the VA Compensation and Pension Service indicate that, based on the evidence of record, the Veteran's polycythemia was not related to service.  The August 2008 and November 2010 reports of Dr. W. reflect the opinion that the Veteran's polycythemia, and related blood and bone marrow disorders, was related to in-service radiation exposure.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds that the opinions of the VA Director of Environmental Agents Service and the Director of the VA Compensation and Pension Service are more probative and persuasive than the opinions of Dr. W. 

The opinion of Dr. W. that the Veteran's polycythemia and blood problems were related to his in-service radiation exposure was based on the assumption that such exposure was "excessive exposure" or "overexposure" to radiation.  There is no basis for this assumption noted by Dr. W. except that the Veteran had worked with nuclear weapons in service, and that the Veteran reported incidents during which he purportedly was exposed to excessive radiation, such as accidents when handling nuclear components, and carrying a plutonium ball for ten minutes that was actively giving off abnormally large amounts of radiation.  Dr. W. neither cited any other basis for determining that the Veteran had been overexposed or excessively exposed to radiation during his period of service, nor cited any measured amount of radiation to which the Veteran might have been exposed.  

As noted above, the competent, objective evidence reflects that the Veteran was exposed to an amount of radiation considered by scientific authority to have risks of health effects either too small to be observed or nonexistent.  The July 2011 opinion of the VA Director of Environmental Agents Service and the August 2011 opinion of the Director of the VA Compensation and Pension Service were specifically based on the only competent evidence of the amount of radiation to which the Veteran had been exposed during his period of service, and the likelihood of such exposure resulting in health problems such as polycythemia, based on the pertinent scientific authority.  Thus, the Board finds that the July 2011 opinion of the VA Director of Environmental Agents Service and the August 2011 opinion of the Director of the VA Compensation and Pension Service have sounder bases than do the opinions of Dr. W.  Therefore, the Board finds such July 2011 and August 2011 opinions to be more probative and more persuasive than those of Dr. W.

Finally, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, 492 F.3d 1372.  However, while the Veteran might believe that polycythemia or a related disorder is related to in-service radiation exposure, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  See 38 C.F.R. § 3.159(a) (2011).  As such, the Veteran is not competent to address etiology in the present case.

Accordingly, the Board finds that the claim for service connection for polycythemia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for polycythemia, claimed as due to ionizing radiation exposure, is denied.


REMAND

In February 1998, the Veteran filed a claim for service connection for TIA, claimed as a stroke, claimed as a result of exposure to ionizing radiation, which was denied by the RO in a June 1998 rating decision.  The basis for the RO's June 1998 denial was that the evidence did not show that any TIA or related disability began during, or was related to, military service, to include any in-service radiation exposure.  Subsequently, in an August 2007 letter, the Navy Environmental Health Center, Naval Dosimetry Center, provided a radiation exposure dose estimate for the Veteran for his period of service, which it stated was reflected in its records.

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c) (2011).  An award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  Id.

Thus, because the records containing the radiation exposure dose information provided by the Naval Dosimetry Center are relevant to the Veteran's claim and existed and had not been associated with the claims file when VA first decided the claim, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the Veteran's February 1998 claim for service connection for TIAs, claimed as a strokes, claimed as a result of exposure to ionizing radiation.

However, reconsideration of the Veteran's claim by the Board in the first instance, without initial RO consideration of the matter, would deprive the Veteran of the "means to obtain 'one review on appeal to the Secretary.'"  See Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339, 1347 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002).  Therefore, the matter of service connection for TIAs, claimed as strokes, claimed as a result of exposure to ionizing radiation, must be remanded to the RO for reconsideration and adjudication. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

After completing any development deemed necessary, reconsider and adjudicate the Veteran's February 1998 claim of entitlement to service connection for TIAs, claimed as strokes, claimed as due to ionizing radiation, on the merits.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


